Citation Nr: 1217870	
Decision Date: 05/18/12    Archive Date: 05/31/12

DOCKET NO.  10-17 650	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 10 percent for sensory loss to the left fourth and fifth toes.

2.  Entitlement to a rating in excess of 10 percent for left foot ganglion cyst.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse




ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The appellant is a Veteran who served on active duty from June 1988 to November 1988; and from April 1989 to June 1994.

These matters come before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision issued by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO) that granted the Veteran's service connection claim for sensory loss to the left fourth and fifth toes, and assigned a 10 percent rating; and continued a 10 percent rating for a left foot ganglion cyst.

In September 2011, a Travel Board hearing was held before the undersigned.  A transcript of the hearing is associated with the claims file.  During the hearing, the Veteran was granted a 30-day abeyance for submission of additional evidence.  No additional evidence has been received.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if any action on his part is required.


REMAND

The Veteran alleges entitlement to an initial disability rating in excess of 10 percent for his service-connected sensory loss to his left fourth and fifth toes; and a rating in excess of 10 percent for left foot ganglion cyst.  A review of the record discloses a need for further development prior to final appellate review.

At the outset, the Veteran's private podiatrist submitted a statement indicating that the Veteran was seen on August 26, 2011 for a second opinion regarding his left foot.  As this opinion has not been associated with the claims file, it needs to be obtained.  Notably, Virtual VA has been reviewed and the opinion has not been uploaded. 

The Veteran last underwent a VA examination in June 2010 to evaluate the severity of the service-connected left foot and toes.  The Veteran testified during his September 2011 Board hearing that his symptoms had worsened and become more severely disabling since the most recent examination.  As such, the Board has no discretion and must remand this claim to afford the Veteran an opportunity to undergo a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected left foot; and fourth and fifth toe disabilities.  See 38 C.F.R. §§ 3.326, 3.327 (reexaminations will be requested whenever VA determines there is a need to verify the current severity of a disability, such as when the evidence indicates there has been a material change in a disability or that the current rating may be incorrect.); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997); VAOPGCPREC 11-95 (1995), 60 Fed. Reg. 43,186 (1995).

Finally, any ongoing medical records pertaining to the Veteran's left foot, to include fourth and fifth toes should also be obtained.  38 U.S.C.A. § 5103A(c) (West 2002); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following:

1. The RO should send the Veteran a letter requesting him to provide the names, addresses, and approximate dates of treatment for all health care providers who may have records pertinent to the remanded claims, to specifically include the podiatrist care from Dr. I.C.A.

2. After the Veteran has signed any necessary releases, the RO should make as many attempts as necessary to obtain all identified records not already associated with the claims file.  The RO should also obtain any of the Veteran's outstanding VA treatment records.

3. After completing the above requested development, the RO should undertake any further development warranted by the record, the RO should arrange for an appropriate examination of the Veteran to determine the current severity of his service connected left foot and fourth and fifth toe disabilities.  The Veteran's claims folder must be reviewed by the examiner in its entirety in conjunction with the examination, and any indicated tests or studies should be completed.  The examiner must be provided a copy of the criteria for rating these disabilities, and the clinical findings reported must be sufficiently detailed to allow for rating under all pertinent criteria.  The examiner must explain the rationale for all opinions given.

4. When the development requested has been completed, and the RO/AMC has ensured compliance with the requested action, this case should again be reviewed by the RO/AMC on the basis of the additional evidence.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case, and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
KELLI A. KORDICH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


